Citation Nr: 0924788	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In July 2006, the Veteran testified at a hearing before an RO 
Decision Review Officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in May 
2009.  At the Board hearing, the Veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  Accordingly, the 
Board may consider the newly submitted evidence in the first 
instance. 38 C.F.R. § 20.1304(c) (2008).  Transcripts of the 
hearings are associated with the claims folder.


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
requisite period; he is presumed to have last been exposed to 
an herbicide agent in August 1969.  

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran suffers from chloracne which manifested to a 
compensable degree within one year of August 1969.


CONCLUSION OF LAW

Chloracne is presumed to have been incurred in active duty as 
a result of the Veteran's exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination, the Board finds that 
no discussion of VCAA compliance is necessary at this time.  


Analysis

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  
Diseases associated with such exposure are set forth in 38 
C.F.R. § 3.309(e) (2008), and include chloracne or other 
acneform disease consistent with chloracne.  For chloracne or 
other acneform disease consistent with chloracne, the disease 
must have manifested to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  

The DD Form 214 and information obtained from the National 
Personnel Records Center (NPRC) indicate the Veteran served 
in the Republic of Vietnam from October 1968 to August 1969, 
and that he was discharged from service in January 1970.  
Thus, the Veteran has the requisite service and is presumed 
to have been exposed during such service to an herbicide 
agent in the absence of affirmative evidence to the contrary.  
Also, the Veteran is presumed to have last been exposed to an 
herbicide agent in August 1969.  

As for whether the Veteran is diagnosed with a disease 
associated with herbicide exposure, the medical evidence of 
record includes service treatment records, which are absent 
any relevant complaints or findings.  After service, records 
from the Mayo Clinic dated in October 1986 show the Veteran 
complained of a blemish on his left cheek.  He described that 
it was sometimes filled with pus and it was always itchy.  
Another record noted an impression of facial rash.  Yet 
another record noted that the Veteran had an irritation of 
the skin from shaving-specifically, ingrown hairs and 
dermatitis.  

Records from Dr. J.P. include a November 1988 record that 
noted that the Veteran had "several years" of recurring 
break-outs on the cheeks as well as on the neck where he 
shaved.  Dr. P. provided a diagnosis of probable rosacea and 
folliculitis.  A March 1989 record noted that the Veteran had 
recurring herpes simplex virus.  A May 1989 record showed Dr. 
P. provided assessments of chronic rosacea with folliculitis 
and/or furuncles and recurring herpes simplex virus of the 
left cheek.  

VA treatment records dated in September 2003 note the Veteran 
had folliculitis of the face.  

In the Veteran's original claim for compensation benefits 
filed in December 2003, he complained of scars on his face 
that had come and gone for "several decades."  

A January 2004 VA examination report shows the examiner noted 
that a skin specialist had the Veteran on doxycycline for a 
facial skin condition thought to be shaver's dermatitis or 
possibly acne vulgaris.  The examiner then provided a 
diagnosis of those same disorders.

In the Veteran's February 2005 notice of disagreement, he 
maintained that he had suffered from his skin condition ever 
since he returned from Vietnam.

A November 2005 VA treatment record shows the Veteran 
reported that his skin condition might be related to exposure 
to Agent Orange.  The examiner provided an assessment of 
history consistent with rosacea complicated by excoriation 
and only excoriations were currently evident.  The examiner 
added that an alternative etiology might be keratosis pilaris 
facei as he had evidence of alopecia on the cheeks in the 
affected areas and a history of atopy; however, alopecia was 
likely secondary to the excoriation and manipulation.  

The January 2006 VA examination report notes the Veteran 
reported that he first noticed a change in his beard in the 
mid 1970s.  He first noticed acne in the 1970s and early 
1980s.  The examiner provided a diagnosis of rosacea 
complicated by excoriation and only excoriations were 
currently evident.  The examiner opined that the skin 
disorder was less likely than not caused by or the result of 
exposure to Agent Orange.  The examiner noted that while the 
Veteran was very insistent that his skin condition was due to 
Agent Orange, the examiner maintained that one episode of 
skin lesions did not happen for at least 10 years after his 
exposure.  

The March 2006 VA examination report notes that the Veteran 
reported that he first noticed large thick hairs in his beard 
in the mid 1970s.  He first noticed acne in the 1970s or 
early 1980s.  The examiner provided the following diagnoses:  
rosacea, mild, with recurrent red facies, papules, and dusky 
red nodules with occasional pustules (which were most 
consistent with the underlying etiology of the recurrent 
symptoms); folliculitis, intermittent; and herpes simplex 
virus. The examiner commented that the Veteran had a mixture 
of several skin conditions and the predominant condition and 
the majority of symptoms were consistent with rosacea 
although there were episodes of both herpes simplex virus and 
folliculitis.  The examiner maintained that there was no 
evidence to support a diagnosis of chloracne secondary to 
Agent Orange exposure, and none of the diagnosed conditions 
currently had a known relationship to Agent Orange exposure.

At a July 2006 RO hearing, the Veteran testified that after 
service, he began having problems with his whiskers.  The 
condition gradually worsened over the years since service.  
He was first seen for his skin condition in the early 1980s.  
He had no skin problems prior to service.  The Veteran's wife 
testified that she noticed a skin disorder involving the 
Veteran's face in the summer of 1976 when she first met him.  

In July 2006, the Veteran submitted additional photographs of 
himself reportedly in 1962 and 1965 as evidence that he had 
no skin problems prior to service.  

In an August 2006 letter, Dr. J.P. acknowledged that since it 
had been 17 1/2 years since the Veteran's last visit, he felt 
ill-suited to state what was or was not currently occurring 
with respect to the Veteran's skin condition.  Dr. J.P. 
further acknowledged that he had never treated a patient with 
chloracne.  Dr. J.P. noted that all dermatologists were 
familiar with the condition in theory and they periodically 
would see patients who developed a rosacea or acneform 
eruption in response to halogen atom exposures but that 
condition invariably passed with time.  Dr. J.P. maintained 
that to have an ongoing long-term process such as the 
Veteran's condition was outside of his realm of familiarity 
and experience with respect to trying to ascribe the ongoing 
changes to exposure to Agent Orange.  Dr. J.P. noted that if 
a person had a genetically programmed tendency to have adult 
acne or rosacea, that condition could persist for decades or 
perhaps throughout the entire duration of adulthood.  Dr.  
J.P. indicated that it seemed more logical that a genetic 
process was operating here rather than a residual toxicity 
from 35 years ago.  Dr. J.P., however, noted that he had not 
examined the Veteran in a long time so he concluded that his 
opinion was of very little value.  

In August/September 2006, the Veteran submitted additional 
photographs of himself in uniform that he noted depicted a 
rash on his face shortly after his separation from service in 
1970.  He noted that perhaps the rash was present prior to 
discharge.  

An October 2006 VA treatment record showed Dr. V.T. detailed 
some of the Veteran's history of skin problems.  Dr. V.T. 
noted that the Veteran had been diagnosed with folliculitis 
and rosacea.  Dr. V.T. indicated that she reviewed 
photographs submitted by the Veteran that depicted his skin 
during different times of exacerbation.  Dr. V.T. maintained 
that the large areas of erythema and induration closely 
resembled photos of chloracne found on the dermatology 
reference website.  No assessment was provided.  In a 
November 2008 letter, Dr. V.T. described the Veteran's 
symptoms and noted again that photographs she reviewed from 
different times of exacerbation of the Veteran's skin 
condition resembled "text book" photos of chloracne.  Dr. 
V.T. indicated that she believed that the Veteran's skin 
condition was chloracne due to Agent Orange exposure.  

At the May 2009 Board hearing, the Veteran testified that 
after he returned home from service, he noticed the presence 
of enlarged whiskers that came right out when he pulled them.  
Thereafter, he experienced inflammation and developed sores.  
He noticed the whisker problem within a month or two of his 
discharge from service.

There are multiple definitive medical opinions of record.  
The January and March 2006 VA examiners definitively contend 
that the Veteran's skin disorder is not related to herbicide 
exposure, while the Veteran's VA treating physician Dr. V.T., 
definitively maintains that the Veteran's skin condition is 
chloracne and related to herbicide exposure.  The Board does 
not accord greater probative value to any of the opinions 
over any of the other opinions as all examiners were 
knowledgeable of the Veteran's history of diagnosed skin 
conditions.  Also, all examiners reviewed photographs of the 
Veteran's skin condition through various exacerbations.  
Thus, the Board finds that the evidence is in relative 
equipoise as to whether the Veteran has a skin condition that 
is related to herbicide exposure.

The evidence above also shows that the Veteran has not always 
been consistent as to the date of onset of his skin problems; 
however, the Veteran has provided sworn testimony that he 
noticed problems with his skin within one or two months of 
his discharge from service which evolved and progressed over 
the years and continued to be present.  The Veteran's wife 
also provided sworn testimony that she noticed the Veteran's 
skin problems already in existence in 1976 when she first met 
him.  The Veteran and his wife are competent to describe 
readily observable features 
or symptoms of illness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Moreover, there is a photograph of the 
Veteran in uniform reflecting lesions on his face and neck.  
Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran has chloracne which 
manifested within a few months of his discharge from service 
in January 1970, and consequently, within one year of when he 
is presumed to have last been exposed to an herbicide agent 
in August 1969.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

In addition, the Board notes that during that time period, 
skin rashes were evaluated pursuant to Diagnostic Code 7806 
which provided a 10 percent rating for slight skin 
involvement, if involving an exposed surface or extensive 
area.  As the rash was on his face, it involved an exposed 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1970).  As 
chloracne is a disease presumed to be due to herbicide 
exposure which manifested to a compensable degree within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent, the application of the presumption of 
service incurrence for chloracne is warranted.   


ORDER

Service connection for chloracne based on exposure to 
herbicides is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


